Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bader (US Patent 3,309,719).
Regarding Claim 1, Bader discloses an adjustable depth bassinet (11), comprising: a receptacle (within 12) for supporting a child, the receptacle comprising a floor (25) and at least one sidewall (32), the floor and the at least one sidewall defining an enclosure having a depth; and a support frame for supporting the receptacle on a support surface, the support frame comprising a lateral base portion (40) and an upright portion (15)  extending transversely from the lateral portion away from the support surface, wherein the depth of the enclosure is adjustable by repositioning the floor of the receptacle up and down relative to the support frame (see Figs. 9 and 10).
Regarding Claim 2, Bader discloses wherein the at least one sidewall comprises a flexible material (netting) configured to allow the at least one sidewall to extend and shorten as the floor is repositioned up and down to adjust the depth of the receptacle enclosure (see Figs. 9 and 10).
Regarding Claim 3, Bader discloses wherein the at least one sidewall comprises an upper portion and a lower portion that slides vertically relative to the upper portion as the floor is repositioned up and down to adjust the depth of the receptacle enclosure (see Figs. 9 and 10).

Regarding Claim 6, Bader discloses a depth- adjustment mechanism (30 and 33) comprising at least one releasable lock mechanism configured to retain the floor of the receptacle in at least two different positions relative to the support frame (see Figs. 6-8).
Regarding Claim 8, Bader discloses wherein the upright portion of the support frame is adjustable to allow raising and lowering of the receptacle relative to the support surface (see telescoping sections 16 and 17).


Claim(s) 13-15, 18, 20, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horst (US PG-Pub 2014/0208503).
Regarding Claim 13, Horst discloses an adjustable depth bassinet (100), comprising: a support frame (106) comprising a base portion (116 and 120) for supporting the bassinet on a support surface, the support frame further comprising an upright portion (112 and 114) extending upwardly from the base portion; and a receptacle (104) for supporting a child, the receptacle comprising a floor (156) and at least one sidewall (158 and 160), the floor and the at least one sidewall defining an enclosure having a depth, wherein the depth is adjustable by varying the configuration of the floor and the at least one sidewall relative to one another (see Figs. 1 and 4; also see para. [0034]-[0035]), and wherein the receptacle further comprises a first end and a second end opposite the first end, and the receptacle is supported by the support frame form midpoints of its first and second end (see Figs. 1 and 2).

Regarding Claim 15, Horst discloses wherein the at least one sidewall comprises an upper portion (160) and a lower portion (158) that slides vertically relative to the upper portion as the depth of the receptacle enclosure is adjusted (see Figs. 1 and 4).
Regarding Claim 18, Horst discloses a depth- adjustment mechanism (142) comprising at least one releasable lock mechanism configured to retain the floor of the receptacle in at least two different positions relative to the support surface (see para. [0027] and Figs. 1 and 4).
Regarding Claim 20, Horst discloses wherein the upright portion of the support frame is adjustable to allow raising and lowering of the receptacle relative to the support surface (see coupling part 136 and rotary joint 138 assisting in changing height of receptacle in Figs. 1 and 4).
Regarding claim 31, Horst discloses a reconfigurable bassinet (100), comprising: a receptacle (104) for supporting a child and having a first end and a second end, the receptacle comprising a floor panel (156) and at least one sidewall (158 and 160) defining an enclosure with a depth; and a support frame (106) for supporting the receptacle, the support frame comprising a lateral portion (116) and a vertical portion (112 and 114) extending transversely from the lateral portion, wherein the vertical portion is connected to midpoints of the first and second ends of the receptacle and supports the receptacle over the lateral portion (see Figs.1 and 2), and wherein the depth of the enclosure is adjustable by repositioning the floor panel .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bader (US Patent 3,309,719) in view of Sonner (US Patent 6,386,986).
Regarding claim 4, Bader fails to disclose wherein the receptacle is pivotally coupled to the support frame to allow a rocking motion of the receptacle relative to the support frame.  Sonner teaches wherein a receptacle (20) is pivotally coupled (via 70a/b) to a support frame (202 and 204) to allow a rocking motion of the receptacle relative to the support frame. Bader and Sonner are analogous art because they are from the same field of endeavor, i.e. child supports. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bassinet of Bader with rocking frame of Sonner.  The motivation would have been to allow for a rocking motion in order to soothe a crying infant. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bader (US Patent 3,309,719) in view of Shannan (US Patent 8,657,326).
.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bader (US Patent 3,309,719).
Regarding Claim 9-12, Bader discloses the general conditions of each claim, (i.e. “adjustment of the upright portion of the support frame allows raising and lowering of an upper frame member of the receptacle […] above the support surface” (see 12 and Col. 2, Lines 43-55), “wherein the floor of the receptacle is repositionable”  (see Figs. 9 and 10), “wherein the depth of the receptacle enclosure is adjustable” (see Figs. 9 and 10)) , but fails to disclose the particular distance ranges in each claim.   Applicant has not established criticality for any of the claimed ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bader as required in each of claims 9-12, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst (US PG-Pub 2014/0208503) in view of Sonner (US Patent 6,386,986).
Regarding claim 16, Bader fails to disclose wherein the receptacle is pivotally coupled to the support frame to allow a rocking motion of the receptacle relative to the support frame.  Sonner teaches wherein a receptacle (20) is pivotally coupled (via 70a/b) to a support frame (202 and 204) to allow a rocking motion of the receptacle relative to the support frame. Bader and Sonner are analogous art because they are from the same field of endeavor, i.e. child supports. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bassinet of Bader with rocking frame of Sonner.  The motivation would have been to allow for a rocking motion in order to soothe a crying infant. 
Claims 17 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst (US PG-Pub 2014/0208503).
Regarding Claim 17, Horst fails to disclose wherein the base portion comprises wheels allowing the bassinet to be rolled across the support surface.  Examiner takes Official Notice that wheels are well known within the art.   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bassinet of Horst with wheels.  The motivation would have been to enable a parent to easily maneuver the bassinet around their home, thus increasing convenience. 
Regarding Claims 21-24, Horst discloses the general conditions of each claim, (i.e. “adjustment of the upright portion of the support frame allows raising and lowering of an upper frame member of the receptacle […] above the support surface” (see Figs. 1  and 4), .   

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst (US PG-Pub 2014/0208503) in view of Shannan (US Patent 8,657,326).
Regarding Claim 19, Horst fails to disclose a zipper configured to retain the floor of the receptacle in at least two different positions.  Shaanan teaches a zipper (40) configured to retain the floor of the receptacle in at least two different positions (see Figs. 3 and 4). Bader and Shaanan are analogous art because they are from the same field of endeavor, i.e. child supports. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bassinet of Horst with the zippers of Shaanan.  The motivation would have been to allow for adjustment of the posture of the infant in the bassinet of Horst in order to prevent acid reflux in the infant



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,383,455. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 20 of the patent claims the same invention while also adding narrower details regarding the “support-frame assembly”.

Allowable Subject Matter
Claims 26-29 allowed pending the filing of a proper Terminal Disclaimer (TD).
Claim 30 allowed.

Response to Arguments
Applicant's arguments filed 09/17/21 regarding Claim 1 and the Bader reference have been fully considered but they are not persuasive.
Applicant’s amendment fails to provide a frame of reference for “lateral” and “transversely”.  Bader provides for a lateral portion (40) and upright bars (15) extending 
Regarding Applicant’s statement that a terminal disclaimer with regard to U.S. Patent No. 10,383,455 has been electronically filed with the Office. Accordingly, the nonstatutory double patenting rejection is believed to be addressed and overcome. — Examiner has not found any evidence in the file wrapper of a terminal disclaimer being filed, therefore, the double patenting rejection has not been overcome.

Applicant’s arguments with respect to claim(s) 13-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619